Judgment of the Court of Claims of the State of New York (Alan C. Marin, J.), entered on or about March 13, 2012, dismissing the claims after a nonjury trial, unanimously affirmed, without costs.
“In a nonjury trial, the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses” (Watts v State of New York, 25 AD3d 324, 324 [1st Dept 2006] [internal quotation marks omitted]). Here, there exists no basis to disturb the trial court’s determination that the opening in the median barrier on the Hutchinson River Parkway did not constitute a dangerous condition. The record shows that the court carefully considered the conflicting expert testimony and its decision to find the conclusions of the State’s expert to be more credible was supported by the evidence. Concur — Sweeny, J.P., Renwick, Feinman and Clark, JJ. [Prior Case History: 34 Misc 3d 1234(A), 2012 NY Slip Op 50368(11).]